Citation Nr: 1745510	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure and, alternatively, as secondary to a back disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously remanded by the Board in August 2017.  The case has been returned to the Board for review.

In July 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that, unfortunately, this case must be remanded for further development before the issues on appeal can be adjudicated.

In August 2017, the Board remanded the Veteran's case to obtain a new VA medical opinion.  The Board determined that a January 2015 VA examiner's opinion was inadequate.  Specifically, the January 2015 VA examiner did not provide an opinion concerning the etiology of all diagnosed back disabilities, including a 2015 diagnosis of arthritis.  The August 2017 remand directed the RO to obtain an opinion regarding the etiology of any diagnosed back disability.

In August 2017, a new VA medical opinion was provided.  In part, the same examiner who provided the January 2015 VA medical opinion provided an etiological opinion regarding the Veteran's diagnosed ankylosing spondylitis.  However, the August 2017 VA examiner did not provide an opinion as to the etiology of the Veteran's arthritis as directed by the August 2017 Board remand.  Accordingly, the August 2017 VA examination does not substantially complete the August 2017 Board remand directives and is inadequate for adjudication purposes.  Therefore, the matter must be remanded so that the Veteran may be provided an adequate VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).    

The claim for service connection for a respiratory disability is inextricably intertwined with the claim for service connection for a back disability and the Board must defer adjudication of the issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum VA medical opinion from the January 2015 VA examiner, or, if unavailable, another suitably qualified examiner, regarding the etiology of each diagnosed back disability, to include ankylosing spondylitis and arthritis.  The claims file, including a complete copy of this remand, must be made available for review by the examiner.  The examiner must respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed back disability, to include ankylosing spondylitis and arthritis, had its onset during active service, or is otherwise related to active service? 

Rationale must be provided for each opinion reached.  The examiner must address the March 1966 examination report which shows a complaint of pain in the lower back.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




